DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-5, 7-11, 13-15, and 17-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a computer-implemented method; claim 11 is directed to a system. Thus, claims and 11 are directed to statutory categories of invention. However, claims 1 and 11 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of the claims is:
receiving information about a given user; 
collecting heterogeneous information from heterogeneous sources of information; 
embedding the collected heterogeneous information into a common feature representation to obtain embedded collected heterogeneous information; 
applying a clustering model to the embedded collected heterogeneous information to obtain clusters; 
determining patterns of disruptive events based on the heterogeneous information and the clusters wherein each pattern of disruptive events is associated with a risk factor; 
comparing the information about the given user and the determined patterns to identify at least a given one of the patterns having characteristics that best match the information about the given user, 
associating the given user to said at least a given one of the patterns of disruptive events associated with a risk factor; 
determining a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and 
instructing to initiate the given action. 

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claims recites an abstract idea, one that could be performed mentally or by hand. In this case, a customer service representative, either mentally or by hand, could receive customer information; collect additional information from different data sources; insert the customer information into a table or matrix; sort or cluster similar information; determine patterns related to previous disruptive events via analysis, each pattern being associated with a risk factor; compare the information about the customer and the determined patterns to identify at least a given one of the patterns having characteristics that best match the information about the customer; associate the customer to said at least a given one of the patterns of disruptive events associated with a risk factor; determine a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and provide instructions regarding initiating the given action.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the claim is directed to a hedging, insurance, mitigating risk process, i.e. a process aimed at mitigating risk during customer service. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of hedging, insurance, mitigating risk, then it falls within the Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“computer-implemented”; “user management system”; “processor”; “memory”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0081] to [0085] of applicant’s specification. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 3-5, 7-8, 10, 13-15, 17-18, and 20 further narrow the abstract idea (claims 3-5, 7-8, 10, 13-15, 17-18, and 20: “determine[ing]…”) and therefore would still fall into the same groupings highlighted above. This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 9 and 19 describe the structure, nature, and/or content of the “classical clustering method.” While helpful, this does not integrate the judicial exception; likewise, it is not significantly more.
The computing elements (“processor”; “long short-term memory (LSTM)”; “recurrent neural network (RNN)”) in claims 13-15, 17-18, and 20 are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0031], [0081] to [0085] of applicant’s specification (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20170032391), in view of Menezes al. (US 20160005049), Guadagno (US 20180060926), and Adrian et al. (US 20170178145). 

Claims 1 and 11
Regarding claims 1 and 11, Sharma discloses: 
[Claim 1: a computer-implemented method for proactively improving a provider's user management system {method for improving customer management system by reducing churn; para. [0001]};]
[Claim 11: a system for proactively improving a provider's user management system {system for improving customer management system by reducing churn; para. [0001]}, comprising: a processor, and a memory coupled to said processor and having instructions stored thereon, the instructions, when executed by the processor {processor, memory with instructions described in para. [0041]};] 
comprising: 
receiving information about a given user {processor 202 receives the structured data, which includes information pertaining to the plurality of customers, i.e. information about a given user; para. [0047]}; 
collecting heterogeneous information from heterogeneous sources of information {attributes collected include: gender, geography, age, etc., i.e. heterogeneous information from heterogeneous sources of information; para. [0047]; examiner notes that heterogeneous, given broadest reasonable interpretation, simply means diverse in character or content}; 
embedding the collected heterogeneous information into a common feature representation to obtain embedded collected heterogeneous information {incidence matrix defines common feature representation that includes embedded attributes, the resulting matrix representing embedded collected heterogeneous information; para. [0049]; examiner notes that common feature representation, given broadest reasonable interpretation, simply means a representation of (common) features, e.g. a table or matrix}; 
applying a clustering model to the embedded collected heterogeneous information to obtain clusters {clustering model demonstrated in Fig. 5, where the incidence matrix or embedded collected heterogeneous information is translated, via a clustering model, into related clusters, e.g. age; para. [0092]; examiner notes that clustering model, given broadest reasonable interpretation, is any model that yields clusters}.
Sharma doesn’t explicitly disclose: 
determining patterns of disruptive events based on the heterogeneous information and the clusters wherein each pattern of disruptive events is associated with a risk factor; 
comparing the information about the given user and the determined patterns to identify at least a given one of the patterns having characteristics that best match the information about the given user; 
associating the given user to said at least a given one of the patterns of disruptive events associated with a risk factor; 
determining a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and 
instructing the user management system to initiate the given action.
However, Menezes teaches a similar system for predicting the likelihood of customer service interactions. Menezes discloses: 
determining patterns of disruptive events based on the heterogeneous information and the clusters wherein each pattern of disruptive events is associated with a risk factor {patterns of disruptive events, e.g. likelihood of triggering a customer interaction with CSR, determined based on heterogeneous information, e.g. historical billing data, and clusters, e.g. customer call events; para. [0014], [0021], [0046]; associated risk value or factor described in para. [0014]; examiner notes that while heterogeneous information is shown above in Sharma, virtually any data set could be interpreted as such}; 
comparing the information about the given user and the determined patterns to identify at least a given one of the patterns having characteristics that best match the information about the given user {reason for the interactive contact between user and CSR, i.e. identified pattern having characteristics that best matches the information about the given user, based on assessing or comparing user information and known patterns, e.g. increases in billing amounts; para. [0013]}; 
associating the given user to said at least a given one of the patterns of disruptive events associated with a risk factor {user associated with given pattern, e.g. engaging CSR; para. [0012], [0013], [0014]; associated risk value or factor described in para. [0014]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma with the customer risk calculation of Menezes, in order to facilitate predicting the likelihood of customer service interactions {para. [0009] of Menezes}. Given that organizations have limited resources to address customer service concerns, one of ordinary skill in the art would have been motivated to utilize a risk metric, as acknowledged by Menezes, in order to facilitate determining the likelihood of customer service interactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Sharma with Menezes.
While examiner contends that the patterns of disruptive events may simply represent the customer interaction described in Menezes, given that they’re disruptive to business operations, for the purposes of compact prosecution, examiner has further relied on Guadagno below. Additionally, the combination of Sharma and Menezes doesn’t explicitly disclose: 
determining a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and 
instructing the user management system to initiate the given action. 
However, Guadagno teaches a similar system for telecommunication service provider network detractor trigger events. Guadagno discloses: patterns of disruptive events {at step 340, the processor identifies detractor, i.e. disruptive, trigger events from the customer event data, where the detractor trigger events comprise billing events from the customer event data that are correlated with the detractors, e.g. a contract end event, a contract shortfall event, an excess usage event, or a late disconnect event; para. [0038]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma and Menezes with the detractor event determination of Guadagno, in order to detect the occurrence of detractor events and proactively intervene before the time that a customer becomes aware of a problem, thereby mitigating a propensity of a customer to become a detractor and maintaining a customer's overall positive impression and willingness to recommend the service provider {para. [0010] of Guadagno}. One of ordinary skill in the art would have been motivated to maintain a customer’s positive impression, given that it’s related to the likelihood the customer recommends the service, and therefore modify the combination of Sharma and Menezes with Guadagno.
The combination of Sharma, Menezes, and Guadagno doesn’t explicitly disclose: 
determining a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and 
instructing the user management system to initiate the given action.
However, Adrian teaches a similar system for resolving customer service issues. Adrian discloses: 
determining a given action, the given action being determined based on the at least given one of the patterns {relevance-based search engine 140 determines results 160 or actions based on the at least one given pattern, e.g. email service affected; para. [0054], [0055]}, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited {given action include email server utility run by agent, i.e. action to be performed; para. [0054]}; and 
instructing the user management system to initiate the given action {tools 155 that are identified as relevant can be automatically configured by the system 100 to connect to the customer's email program, i.e. instructing the user management system to initiate the given action; para. [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, and Guadagno with the action determination of Adrian, in order to streamline resolution of IT service issues, thereby enhancing organizational efficiency {para. [0003] of Adrian}. Given that organizations have finite time and resources, one of ordinary skill in the art would have been motivated to facilitate determining appropriate action to be taken by a customer service representative, as acknowledged by Adrian, thereby ensuring swift resolution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, and Guadagno with Adrian.

Claims 3 and 13
Regarding claims 3 and 13, the combination of Sharma, Menezes, Guadagno, and Adrian discloses the features of claims 1 and 11, respectively. Menezes further discloses: determining the patterns is performed based on information about users affiliated to a given provider {patterns determined based on customer data, i.e. information about users affiliated to a given provider; para. [0012]}.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharma, Menezes, Guadagno, and Adrian, further in view of Seth et al. (US 20150178371).

Claims 4 and 14
Regarding claims 4 and 14, the combination of Sharma, Menezes, Guadagno, and Adrian discloses the features of claims 3 and 13, but doesn’t explicitly disclose: determining the patterns comprises using data mining on aggregated profiles of the users affiliated to of the given provider and making observations from the aggregated profiles.
However, Seth teaches a similar system for facilitating dialogue mining. Seth discloses: determining the patterns comprises using data mining on aggregated profiles of the users affiliated to of the given provider {database 148 configured to store information corresponding to the customer, such as the customer profile information; given that there are multiple customers 116-120 stored in the database 148 that may be subjected to text mining, i.e. data mining, it’s indicated the mining is thus being performed on the aggregated profiles; para. [0034]} and making observations from the aggregated profiles {intent prediction engine 154 infers intents of the customers 116-120 based on the aggregated information including customer profiles, i.e. makes observations; para. [0034]}
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, and Adrian with the dialogue mining of Seth, in order to facilitate determining the intent of an individual reaching out to a customer service agent {para. [0005] of Seth}. Given the challenges of real-time customer service, one of ordinary skill in the art would have been motivated to provide additional customer information, as acknowledged by Seth, in order to assist customer service agents in their interactions with customers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, and Adrian with Seth.

Claims 5 and 15
Regarding claims 5 and 15, the combination of Sharma, Menezes, Guadagno, and Adrian discloses the features of claims 1 and 11, respectively. Menezes further discloses: determining the patterns is performed based on the heterogeneous information {patterns of disruptive events, e.g. likelihood of triggering a customer interaction with CSR, determined based on heterogeneous information, e.g. historical billing data, and clusters, e.g. customer call events; para. [0014], [0021], [0046]; examiner notes that while heterogeneous information is shown above in Sharma, virtually any data set could be interpreted as such} and the heterogeneous information comprises information about at least one of active users and former users {active users or customers described in para. [0014]}.
The combination of Sharma, Menezes, Guadagno, and Adrian doesn’t explicitly disclose: the heterogeneous information comprising at least one of social media data, newsfeed data and weather data.
However, Seth teaches a similar system for facilitating dialogue mining. Seth discloses: the heterogeneous information comprising at least one of social media data, newsfeed data and weather data {customer information from various or heterogeneous sources such as past interactions, social media data, customer relationship management (CRM) data and the like may be used to segment and profile the customer; para. [0048]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, and Adrian with the dialogue mining of Seth, in order to facilitate determining the intent of an individual reaching out to a customer service agent {para. [0005] of Seth}. Given the challenges of real-time customer service, one of ordinary skill in the art would have been motivated to provide additional customer information, as acknowledged by Seth, in order to assist customer service agents in their interactions with customers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, and Adrian with Seth.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharma, Menezes, Guadagno, and Adrian, further in view of DiMaggio et al. (US 20180018602).

Claims 7 and 17
Regarding claims 7 and 17, the combination of Sharma, Menezes, Guadagno, and Adrian discloses the features of claims 1 and 11, respectively, but doesn’t explicitly disclose: determining the patterns is performed using a modern clustering and a long-term sequence analysis, the modern clustering comprising one of a semi-supervised spectral clustering and an active learning method and the long-term sequence analysis comprising one of a long short-term memory (LSTM) and a recurrent neural network (RNN).
However, DiMaggio teaches a similar system for determining the risk of activities, which is relevant given the associated risk of events. DiMaggio discloses: identifying the patterns is performed using a modern clustering and a long-term sequence analysis {artificial intelligence component 610 to perform a prediction process that predicts one or more achievable maturity levels based on an historical data, which comprises identifying patterns; para. [0119]; both modern and classical analysis described in form of active learning and recurrent neural networks; para. [0119], [0122]}, the modern clustering comprising one of a semi-supervised spectral clustering and an active learning method {active learning algorithm used predict future maturity level data; para. [0119]} and the long-term sequence analysis comprising one of a long short-term memory (LSTM) and a recurrent neural network (RNN) {machine learning component 710 can utilize recurrent neural networks and/or any other suitable machine learning method to generate groupings; para. [0122]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, and Adrian with the machine learning models of DiMaggio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the volume and diversity of customer behavior and/or interaction data, one of ordinary skill in the art would have been motivated to leverage tools that robustly facilitate classification and prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, and Adrian with DiMaggio.


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharma, Menezes, Guadagno, and Adrian, further in view of Morimura et al. (US 20170178149).

Claims 8 and 18
Regarding claims 8 and 18, the combination of Sharma, Menezes, Guadagno, and Adrian discloses the features of claims 1 and 11, respectively, but doesn’t explicitly disclose: determining the patterns is performed using a classical clustering method.
However, Morimura discloses a similar system for extracting patterns from data. Morimura discloses: determining the patterns is performed using a classical clustering method {clustering device 124 may employ a dimension reduction method, such as singular value decomposition (SVD), i.e. a classical clustering method, to reduce the information included in the point of sale data matrix and/or cluster each item into similar items groups, i.e. identify patterns; para. [0033]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, and Adrian with the clustering of Morimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the volume and diversity of customer behavior and/or interaction data, one of ordinary skill in the art would have been motivated to leverage tools that identify patterns or trends in data, which would facilitate making predictions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, and Adrian with Morimura.

Claims 9 and 19
	Regarding claims 9 and 19, the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura discloses the features of claims 8 and 18, respectively. Morimura further discloses: the classical clustering method comprises a singular value decomposition {clustering device 124 may employ a dimension reduction method, such as singular value decomposition (SVD); para. [0033]}.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharma, Menezes, Guadagno, and Adrian, further in view of Winters et al. (US 20170308917).

Claims 10 and 20
Regarding claims 10 and 20, the combination of Sharma, Menezes, Guadagno, and Adrian discloses the features of claims 1 and 11, respectively, but doesn’t explicitly disclose: determining the given action is performed by comparing the information about the given user and the patterns of patterns of disruptive events.
However, Winters teaches a similar system for evaluating a customer experience. Winters discloses: determining the given action is performed by comparing the information about the given user and the patterns of patterns of disruptive events {ongoing event sequence index (ESI), i.e. given user information, is repeatedly compared to a pre-existing set of stored patterns in order to determine anomalies, i.e. patterns of disruptive events; para. [0081], [0085]; note that the application of this information to determine an intervention, i.e. action, described in para. [0085]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, and Adrian with the pattern matching of Winters, in order to facilitate preemptively responding to customer concerns, thereby further reducing customer churn {para. [0005], [0006] of Winters}. Given that IT customer servicing can be multifaceted and complex, one of ordinary skill in the art would have been motivated to use customer pattern matching to identify issues preemptively, as acknowledged by Winters, thereby facilitating customer engagement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, and Adrian with Winters.

Response to Arguments
Applicant’s arguments filed 4/7/22 have been fully considered but are not persuasive. The page numbers and headings below correspond to those used by applicant. Examiner has withdrawn the objections, rejections under 35 U.S.C. § 112 based on applicant’s amendments. Applicant is thanked for this courtesy. 

Claim Rejections - 35 U.S.C. § 101
	On pages 9-10, applicant offers: ‘The Applicant disagrees, and respectfully submits that the claimed invention could not be performed mentally or by hand in any practical sense, and that performance of the claim as a whole would require the use of a computer or similar technology. In particular, the steps of "collecting heterogeneous information from heterogeneous sources of information" and "determining patterns of disruptive events based on the heterogeneous information" could not be performed in the mind. On page 21 of the Office Action, the Examiner indicates that heterogeneous information could refer to weather and news information, for example, and that collecting such information could be performed by a human. However, considering the claim as a whole, it would not be possible for a human to collect enough news and weather information to determine patterns of disruptive events affecting a given user. The amount of news and weather information that is available for consumption, and could potentially be relevant to even a single user, would be overwhelming to anything other than a sophisticated and specially configured computer processor. In addition, claim 1 recites heterogeneous sources of information, meaning that information from multiple such sources of information would need to be collected, in sufficient quantity to apply a clustering model and determine patterns of disruptive events that are associated with risk factors using mathematical models. This introduces additional complexity for the human attempting to perform the claimed method. Even if this were theoretically possible for a human to perform (with which the Applicant disagrees), it would occupy at least as much time as a full-time job, to assess the risk associated with a single user. Therefore, each additional user would require at least one additional person to be employed to track the heterogeneous information associated with that user, which would not be practical or economical. Therefore, this method could not practically be performed by the unassisted human mind, even in implementations that appear to be simple at first glance.’
	This is not persuasive. Examiner notes that the claims are afforded broadest reasonable interpretation in light of the specification. Though applicant may intend for certain features to be impractical for a human to accomplish, this is not reflected in the language of the claim. Where does applicant claim that the heterogeneous information needs to be collected at some arbitrary “quantity”? Likewise, why couldn’t an individual apply “mathematical models” to determine “risk”? Such approaches have been used by actuaries for centuries, with nothing more than pen and paper. This argument is not compelling.
	Applicant continues on page 10: ‘The Examiner additionally asserts that the claim is directed to a hedging, insurance, mitigating risk process, i.e. a process aimed at mitigating risk during customer service. The Applicant respectfully disagrees. The claim is directed to a method of predicting disruptive events, for the purpose of improving user satisfaction, and also to mitigate or prevent the disruptive event, thereby ensuring continuity of service to the user and improving quality of service. A disruption of service to the user from any supplier, such as a telephone service, is a practical problem in need of a practical solution. Even changing suppliers for a particular service introduces a cost in money and lost productivity that could be mitigated by using the claimed invention. Although one advantage of the claimed method would be to mitigate a business risk, that is not the purpose of the invention but an incidental effect.’
	This is also unpersuasive. As applicant has acknowledged in the remarks, ‘The claim is directed to a method of predicting disruptive events, for the purpose of improving user satisfaction, and also to mitigate or prevent the disruptive event, thereby ensuring continuity of service to the user and improving quality of service.’
	On page 11, applicant argues, with respect to Step 2A, Prong 2: ‘The Applicant respectfully disagrees, and submits that the claim is directed to the practical application of ensuring continuity of service and quality of service for a user, for example a user of a subscription service, by predicting and mitigating disruptive events. The Applicant acknowledges that the claimed solution is broadly applicable to multiple types of services of a similar nature. However, the claim does relate to a specific method of collecting information and identifying patterns which may indicate a risk of a disruptive event. The Applicant submits that it is sufficient for the claim to probabilistically improve upon the prior art, and that § 101 does not require a perfect solution to a particular problem. Just as a mechanical device that is prone to failure may be improved upon by making it more reliable without necessarily making it perfectly reliable, so too can a reduction of the risk of service disruption be a practical application of the technology of the present application.’
	However, this is not the test at Step 2A, Prong 2. Here, examiner is trying to discern if the additional elements integrate the abstract idea into practical application. In this case, there is nothing beyond generic computing elements, as examiner highlighted above. These generic computing elements performing generic computer functions amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0081] to [0085] of applicant’s specification. There’s no indication that the other computing elements are anything but generic hardware and/or software.
	On pages 11-12, applicant states, with respect to Step 2B: ‘The Applicant respectfully disagrees, and submits that the computing elements implement a particular practical solution to a particular problem, as discussed above. The fact that the particular solution can be implemented using a combination of generic computing elements should not detract from the patent eligibility of the claimed invention. The practical solution of mitigating disruptions in service amounts to significantly more than the mere use of a computer to process data.’
	Again, this is not compelling. As MPEP 2106.05 notes in Section II: ‘Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).’ 
This is the approach taken by the examiner above, where it was determined that the computing elements were used to simply “apply” the abstract idea (see MPEP 2106.05(f)). Thus, applicant has failed to demonstrate that the claimed invention is “significantly more.” 
	Accordingly, examiner has found applicant’s arguments unpersuasive.


Claim Rejections - 35 U.S.C. § 103
	On pages 12-17, applicant offers arguments with respect to the rejection under 35 U.S.C. § 103. Applicant’s argument is summarized on page 16, which cites applicant’s specification: ‘In contrast, referring to paragraph [0047] of the present application, a "disruptive event" relates to an event that may  "cause a customer to form a negative opinion of a product, service or service provider or a more positive opinion of an alternative product, service or service provider, or may incite a customer to reconsider the value, importance or necessity of a service to which he subscribes. For example, a pattern of disruptive events may be the reception of a phone bill that is far more expensive than the usual phone bill due to a quota of long distance minutes being exceeded. In another example, a pattern of disruptive events may be the reception of a social media message from a close friend who is satisfied with a competing service. In a further example, a pattern of disruptive events may be the reception of a weekend newspaper late two weeks in a row. In still another example, a pattern of disruptive events may be the frequent non-availability of a high speed internet service to which a customer subscribes."’
It seems rather tenuous to suggest that a “customer interaction,” described at length by Menezes, doesn’t qualify as a “disruptive event.” Examiner contends that any customer interaction could be perceived as such, given that it expends business resource. Still, for the purposes of compact prosecution, examiner has also relied on Guadagno, which teaches a similar system for telecommunication service provider network detractor trigger events. Guadagno explicitly discloses: patterns of disruptive events {at step 340, the processor identifies detractor, i.e. disruptive, trigger events from the customer event data, where the detractor trigger events comprise billing events from the customer event data that are correlated with the detractors, e.g. a contract end event, a contract shortfall event, an excess usage event, or a late disconnect event; para. [0038]}.
	Accordingly, examiner has found applicant’s arguments unpersuasive.

	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190207876, directed to using natural language instructions with an ai assistant associated with machine learning conversations;
US 20160379323, directed to behavioral and exogenous factor analytics based user clustering and migration;
US 20100138282, directed to mining interactions to manage customer experience throughout a customer service lifecycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        5/17/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689